DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 4, 5, 8, 11, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (US Publication No. 2015/0016537 A1).

Regarding claim 1,
Karczewicz et al.  meets the claim limitations, as follows:
A method of coding video data, executable by a processor, comprising: 
receiving video data comprising a reference frame (i.e. Decoded picture buffer 64 may be a reference picture memory that stores reference video data for use in  and residual blocks; (i.e. the summer 50 generates residual block data )(Fig. 5, para[0157]-[0160])
identifying transform coefficients associated with the residual blocks; (i.e. The transform processing unit 52 applies the actual transform or combinations of transform to a block of residual data.)( Fig. 5, para[0157]-[0160])
encoding the video data corresponding to the one or more residual blocks based on (i.e. entropy encoding unit 56 encodes transform coefficients using codes defined by rice parameter which is derived from statistics of transform coefficients.  )(Fig. 7, para[0190]-[0198])
Karczewicz et al. does not explicitly disclose the claim limitations of “an extended dynamic range associated with the transform coefficients”. However, Karczewicz et al. discloses that the value of the Rice parameter at the beginning of each coefficient group (CG) is set based on the gathered statistics of the transform coefficient levels in current CG. (para[0196])  and the value of Rice parameter are with a range (i.e., the minimum value and the maximum value) related to dependent on one or more of bit-depth, profile, color format, coding mode (i.e., lossless coding or lossy coding), and other side information. As a result, Rice parameter can be viewed as an extended dynamic range associated with the transform coefficients.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Karczewicz to determine Rice parameter from statistics of transform coefficients and 
 
Regarding claim 4, the rejection of claim 1 is incorporated herein.
Karczewicz et al. meets the claim limitations, as follows:
The method of claim 1, wherein the video data is encoded based on a Rice parameter associated with the one or more residual blocks. (i.e. entropy encoding unit 56 encodes transform coefficients using codes defined by Rice parameter which is derived from statistics of transform coefficients.  )(Fig. 7, para[0190]-[0198])
 
Regarding claim 5, the rejection of claim 4 is incorporated herein.
Karczewicz et al.  meets the claim limitations, as follows:
The method of claim 4, wherein the Rice parameter is determined from a first lookup table when a transform skip function is disabled (i.e. if the transform block is a transform skip block (i.e., transform_skip_flag=0), the value of the Rice parameter is initialized for the current CG based on a selection of a maximum of either zero or a decrease by 2 in the value of the Rice parameter after coding the previous CG.) and wherein the Rice parameter is determined from a second lookup table when the transform skip function is enabled.(i.e. if the transform block is a transform skip block (i.e., transform_skip_flag=1), the value of the Rice parameter is initialized for the current CG based on a selection of a maximum of either zero or a decrease by 1 in the value of the Rice parameter after coding the previous CG.)(para[0088])


storage medium and processors (para[0012])

Regarding claim 11, all claimed limitations are set forth and rejected as per discussion for claim 4.

Regarding claims 12 and 18, all claimed limitations are set forth and rejected as per discussion for claim 5.

Allowable Subject Matter
1.	Claim 2-3, 6-7, 9-10, 13-14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488